Citation Nr: 9923918	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from May 1985 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas, that granted service connection for 
asthma and assigned a 10 percent evaluation from June 2, 
1995, the day following the veteran's discharge from active 
service.

The appeal was remanded by the Board in July 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The claim of entitlement to an increased rating for 
asthma is plausible.

3.  The veteran's asthma has been manifested throughout the 
appeal by asthma attacks, but symptoms are not more than 
moderate without monthly visits to a physician being required 
for care of exacerbations and without intermittent courses of 
systemic corticosteroids, and FEV-1 and FEV-1/FVC are not 
shown to be less than 56 to 70 percent of predicted.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for 
asthma is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation of 30 percent for asthma 
from June 2, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6602, prior to and from October 7, 1996, 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations and treatment records have been 
obtained.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A May 1994 service medical record reflects that the veteran 
used an inhaler two times per day.  A November 1994 service 
report of pulmonary function testing reflects that the 
veteran's FEV-1 was 74 percent of predicted and his FEV-1/FVC 
was 79 percent of predicted.  He used an inhaler daily and he 
also inhaled Vanceril Corticosteroid.

The report of a September 1995 VA pulmonary examination 
reflects that the veteran wheezed and became short of breath 
with exertional activity, but the symptoms would stop when he 
slowed down or rested.  On examination his lungs were clear.  
The diagnosis was exercise-induced asthma.

A September 1995 service treatment record reflects that the 
veteran had allergic rhinoconjunctivitis with asthma flare.  
VA treatment records, relating to treatment in 1997, 1998, 
and 1999, reflects that the veteran continued to use 
inhalers, including inhaling corticosteroids.  A March 1999 
assessment reflects that the veteran continued to have mild 
to moderate asthma and have 3 to 4 episodes per week.

The report of a November 1998 VA pulmonary examination 
reflects that the veteran continued to use inhalers.  
Pulmonary function testing revealed an FEV-1/FVC of 76 
percent of predicted.  The diagnosis was probable mild asthma 
with pulmonary function testing within normal limits.

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of pulmonary disorders was changed, 
effective October 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), it was held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rodan v. West, 12 Vet. App. 55 (1998), it was 
held that the new rating criteria could not have retroactive 
application.  Therefore, in this case, the Board has 
evaluated the veteran's service-connected asthma under the 
old criteria both prior to and from October 7, 1996, and 
under the new criteria as well from October 7, 1996.  
Further, since this is an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The veteran's asthma has been rated as 10 percent disabling 
under Diagnostic Code 6602.  Prior to October 7, 1996, 
Diagnostic Code 6602 provided that a 10 percent evaluation 
would be assigned for mild asthma manifested by paroxysms of 
asthmatic type breathing occurring several times a year with 
no clinical findings between attacks.  A 30 percent 
evaluation would be assigned for moderate asthma with asthma 
attacks rather frequent (separated by only 10- to 14-day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent evaluation would be assigned for severe asthma 
with frequent attacks of asthma (one or more attacks weekly), 
marked by dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  From October 7, 1996, Diagnostic Code 6602 
provides that a 30 percent evaluation will be assigned where 
FEV-1 or FEV-1/FVC are 56 to 70 percent of predicted or daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication are required.  A 60 percent 
evaluation will be assigned where FEV-1 or FEV-1/FVC are 40 
to 55 percent of predicted or at least monthly visits to a 
physician for required care of exacerbation or intermittent 
(at least three times per year) courses of systemic (oral or 
parenteral) corticosteroids are required.

With consideration that the record reflects that throughout 
the course of the appeal the veteran has repeatedly been 
indicated to require daily inhalational therapy and has been 
indicated to have asthma brought on by exercise, the Board 
concludes that the symptoms associated with his asthma from 
June 2, 1995, more nearly approximate the criteria for a 30 
percent evaluation under either the criteria in effect prior 
to October 7, 1996, or the criteria in effect from that date.  
Therefore, a 30 percent evaluation is warranted.  However, 
competent medical evidence has repeatedly characterized his 
asthma as either mild or moderate.  There is no competent 
medical evidence that reflects that he has frequent attacks 
of asthma or that he receives only temporary relief by 
medication or that more than light manual labor is precluded.  
With consideration that the competent medical evidence 
characterizes his asthma as mild or mild to moderate and that 
he has received relief with inhalers, a preponderance of the 
evidence is against an evaluation greater than 30 percent 
under Diagnostic Code 6602 in effect prior to October 7, 
1996.  There is no competent medical evidence that reflects 
that the veteran requires at least monthly visits to a 
physician for required care of exacerbations or that he has 
ever had courses of systemic (oral or parenteral) 
corticosteroids.  The competent medical evidence reflects 
that he uses corticosteroids through an inhaler.  Further, 
there is no competent medical evidence that reflects that he 
has an FEV-1 or FEV-1/FVC of 40 to 55 percent of predicted.  
Pulmonary function testing has consistently shown that he has 
a substantially higher percentage of predicted.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 30 percent under Diagnostic Code 6602 from 
October 7, 1996.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

An increased rating of 30 percent for asthma from June 2, 
1995, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

